DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on April 20, 2022, and any subsequent filings.
Claim 1-13 stand rejected. Claims 14-22 are withdrawn from consideration. Claim 5 has been canceled. Claims 1-4 and 6-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
Response to Arguments
Drawings
Applicants' arguments filed April 20, 2022 have been fully considered but they are not persuasive.
As to Applicants' observation that the MPEP 608.02(VII)(B) refers to both photographs and grayscale drawings in the section tile (Remarks, Page 6/Paragraph 2 ("Pg/Pr")), Applicants are correct. This section recites those rare instances when photographs may be used and which do not apply to the current application.
As to Applicants' arguments that certain changes in properties require grayscale drawings (Remarks, Pg6/Pr3), the grayscale images in Figures 11a-49, inclusive, are illegible and no property changes can be discerned.
Claim Rejections - 35 USC § 112
Claim 13 112(a) Rejection
Applicants' arguments filed April 20, 2022 have been fully considered but they are not persuasive.
Applicants argue that the limitation of a draw tube extending to a height "above an inner surface of the bottom portion of the chamber body" in Claim 13 is supported by paragraph 153 of the specification and Figure 5b (Remarks, Pg7/Pr1-2). The claimed height "above an inner surface of the bottom portion of the chamber body" differs from the recitation in the specification as filed that states the draw tube at "a distance above the bottom of the chamber" (Spec., Pr153) and is denoted by 511 in Figure 5b. The "bottom portion" as used in the claim and defined in the specification includes any "height lower than the center of a component when positioned for normal use" (Spec., Pr98) and 511 in Figure 5b only appears to measure from the bottom of the chamber. Thus, the limitation of a height "above an inner surface of the bottom portion of the chamber body" includes heights above any body portion not just the bottom of the chamber as disclosed in the specification as filed and constitutes new matter. 
Claim 1 and 5 112(b) Rejections
Claim 1 has been amended and the rejection withdrawn.
Claim 5 has been canceled and the rejection withdrawn.
Claim 13 112(b) Rejection
Applicants' arguments filed April 20, 2022 have been fully considered but they are not persuasive.
As to Applicants' argument that the claim is definite for the same reasons as the claim does not constitute new matter (Remarks, Pg8/Pr3), the arguments regarding new matter do not remove the indefiniteness of the claim as detailed below.
Claim Rejections - 35 USC §§ 102, 103
Claim 1
Applicants' arguments filed April 20, 2022 have been fully considered but they are not persuasive.
As to Applicants' argument regarding the central location of inlet port 38 as shown in Figure 3 of Schnell (Remarks, Pg8/Pr5), the inlet port 38 as seen in Figure 3 is offset from the center of the chamber. Further, Applicants define "inner wall" in the specification to mean "the surface of a component or container that is inside the component or container" (Spec., Pr123) and not just the bottom surface of the chamber. Applicants also define "bottom portion" to mean any "height lower than the center of a component when positioned for normal use" (Spec., Pr98). Thus, because inlet port 38 of Schnell is located on an inside surface in the bottom portion of the chamber, Schnell meets the limitation "disposed on the inner wall of the bottom portion" as recited in Claim 1.
As to Applicants' arguments that Schnell does not disclose the fluid inlet extending above a base of the chamber because the inlet is even with the base (Remarks, Pg8/Pr6-Pg9/Pr1), the inlet includes inlet port 38 which extends above the chamber base as seen in Figures 2 and 3 of Schnell.
Claim 2
Applicants' arguments filed April 20, 2022 have been fully considered but they are not persuasive.
As to Applicants' argument that item 36 of Schnell is no a spiral flow inducing shelf but simply a partition (Remarks, Pg9/Pr2), a shelf is a surface and the lower surface of item 36 induces spiral flow as seen in the flow arrows 42 in Figure 3. 
As to Applicants' argument that assuming item 36 is a shelf, it is not disposed on the inner wall of the bottom portion but instead in the combined inlet and outlet tube (Remarks, Pg9/Pr2), the claim recites the shelf flush to a bottom portion of the inlet port and extending downward to the bottom which the lower surface shelf 36 does as seen in Figures 3 and 4 where the inlet port is designated 38.
Claim 4
Applicants' arguments filed April 20, 2022 have been fully considered but they are not persuasive.
As to Applicants' argument that item 36 may be both the spiral flow inducing shelf and the opposing shelf (Remarks, Pg9/Pr3), item 36 has not been designated as both the spiral flow inducing shelf and the opposing shelf rather the lower surface of item 36 has been identified as the spiral flow inducing shelf and the upper surface of item 36 as the opposing shelf. Further, making something separable that is integral does not impart patentability (see MPEP 2144.04(V)(C)).
Claims 6, 10, and 11
Applicants' arguments filed April 20, 2022 have been fully considered but they are not persuasive.
As to Applicants' arguments that the identified secondary references do not cure the deficiencies of Schnell with respect to Claim 1 (Remarks, Pg9/Pr4-Pg10/Pr2), as noted above Schnell discloses all of the limitations of Claim 1.
Response to Amendment
Drawings
The drawings are objected to because they contain numerous instances of grayscale figures which are not permitted (see MPEP 608.02(VII)(B) (indicating rare instances where grayscale allowed that are not applicable to the instant drawings)). Additionally, the photographs in Figures 50-54b, inclusive, do not meet the requirements that "photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent." 37 CFR 1.84(b). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites the draw tube extending above an inner surface of the bottom portion of the chamber body by a certain distance yet the specification as filed only discloses the draw tube 503 extending above the bottom of the chamber body by a certain distance (Pr152,153).  Further, the drawings provide no specific distances or indicate that draw tube 503 extends above chamber body 501 (Figs. 5a, 5b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the draw tube extending a set distance above the chamber yet the specification only discloses the draw tube 503 extending above the bottom of the chamber body by a set distance (Pr152,153) and the drawings offer no specific distances or that draw tube 503 even extends above chamber body 501 (Figs. 5a, 5b).  For purposes of examination, the claim will be interpreted as having a draw tube that extends within the chamber body.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 7, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnell, et al., U.S. Patent No. 6,051,134 (hereinafter "Schnell").
Applicants' claims are directed towards a device.
Regarding Claims 1-4, 7, 8, 12, and 13, Schnell discloses an arterial air capture chamber (Fig. 2, item 10, C4/L24-28), comprising a chamber body having a center axis (Figs. 2, 3, item 12, C4/L24-28) a top portion (Figs. 2-4, item 16, C4/L24-28), and a bottom portion (Figs. 2-4, item 15, C4/L24-28), the bottom portion having an inner wall positioned along a circumference of the circle plane formed by the center axis of the chamber body (Figs. 2-4 (note inner wall of bottom portion 15 facing chamber); a fluid inlet (Figs. 2-4, items 32, 36, 38, C4/L56-57, C5/L5) positioned on the bottom portion of the chamber body (Figs. 2-4), the fluid inlet upwardly extending above a base of the arterial air capture chamber from the bottom portion to form a fluid inlet tube (Figs. 2-4, items 30b, 32, 36, 38, C4/L56-57, C5/L5) terminating in a fluid inlet port (Fig. 3, item 38, C5/L13) disposed on the inner wall of the bottom portion (Fig. 3 (note disposition on bottom portion 15 inner wall)), the fluid inlet port positioned at about a 90° turn relative to a fluid flow of the tube (Fig. 3 (note fluid flow arrows 42), C5/L10-12) and disposed tangential to the circle plane formed around the center axis of the chamber body (Fig. 3); and a fluid outlet (Figs. 2-4, item 34, C4/L58-60) positioned on the top portion of the chamber body (Fig. 3), the fluid outlet downwardly extending to form a draw tube (Figs. 2-4, item 30a, C4/L64-67) extending from a top portion of the chamber body to the bottom portion of the chamber body (Fig. 3); the draw tube terminating in a beveled opening (Fig. 3, item 40 (note bevel create by partition 36)), said beveled opening opposedly positioned on the draw tube at about 180° around the center axis of the chamber body relative to the fluid inlet port (Fig. 3).
Additional Disclosures Included:  Claim 2: a spiral flow-inducing shelf flush to a bottom portion of the fluid inlet port, said spiral-flow inducing shelf disposed on the inner wall of the bottom portion, said shelf downwardly extending to the bottom of the chamber body (Fig. 3 (note lower surface of partition 36 induces spiral flow), C3/L48-54 (note spiral flow pattern)).  Claim 3: wherein the spiral flow-inducing shelf extends along the inner wall of the chamber on the bottom portion (Fig. 3 (note position of lower surface of partition 36)).  Claim 4: an opposing shelf positioned at about 180° relative to the fluid inlet port and downwardly extending to the bottom portion of the chamber body (Fig. 3 (note upper surface of partition 36 is about 180° relative to fluid inlet port 38)).  Claim 7: wherein an inner surface of the bottom portion of the chamber body is a curved surface (C4/L23-27 (note cylindrical shape)).  Claim 8: wherein the arterial air capture chamber has an inner diameter of between 18 and 30 mm (C3/L43-45 (note spacing yields claimed diameter)).  Claim 12: a cap extending over the top portion of the chamber body (Figs. 2-4, item 16, C4/L24-28); wherein the cap comprises a blood outlet port (Figs. 2-4 (note outlet 34 in cap 16)).  Claim 13: wherein the draw tube extends to a height of between 0.1 and 0. 5 cm above an inner surface of the bottom portion of the chamber body (Figs. 2-4 (note item 30a extends within the chamber body); see also 112(b) analysis above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schnell, et al., U.S. Patent No. 6,051,134 (hereinafter "Schnell") in view of Heilmann, et al., U.S. Patent No. 6,053,967 (hereinafter "Heilmann).
Applicants' claim is directed towards a device.
Schnell disclose the arterial air capture chamber of Claim 1 except wherein the opening of the fluid inlet port is positioned higher than any part of the beveled opening of the draw tube.  
Heilmann also relates to an arterial air capture chamber and discloses wherein the opening of the fluid inlet port (Fig. 5, item 124, C5/L39-45) is positioned higher than any part of the beveled opening of the draw tube (Fig. 5, item 145, C5/L53-55).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the chamber disclosed by Schnell with the positions disclosed by Heilmann because, according to Heilmann, the positioning "advantageously supports the degassing" (C5/L55-59).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schnell, et al., U.S. Patent No. 6,051,134 (hereinafter "Schnell").
Applicants' claim is directed towards a device.
Schnell discloses the arterial air capture chamber of Claim 1 except wherein a distance between a center axis of the draw tube and the center axis of the chamber body is between 0.1 cm and 0.5 cm.
Schnell further discloses horizontal fluid between the outlet and inlet (C2/L29-33) and various chamber body volumes (C1/L54-55, C2/L19-24) and that the dimensions of the chamber can vary (C3/L13-24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the dimensions of the arterial air capture chamber disclosed by Schnell because, according to Schnell, the chamber dimensions allow for horizontal flow which allows bubbles to migrate to the top of the chamber body (C2/L33-35) such that the dimension would be determined by routine experimentation.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell, et al., U.S. Patent No. 6,051,134 (hereinafter "Schnell") in view of Strauss, et al., U.S. Patent No. 5,837,905 (hereinafter "Strauss").
Applicants' claims are directed towards a device.
Regarding Claim 10 and 11, Schnell discloses the arterial air capture chamber of Claim 1 except  wherein the chamber body is constructed from a PVC or polycarbonate material.
Strauss also relates to an arterial flow device and discloses a chamber constructed from a PVC or polycarbonate material (C15/L11-14).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the chamber body disclosed by Schnell using the material disclosed by Strauss because, according to Strauss, the material is clear which provides for convenient observation of blood flow (C15/L15-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779